Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hed (US 5,258,363).
Regarding claim 1, Hed shows in Figs.1-3 the following elements of applicant’s claim: a light attenuator comprising: a first surface (9, a surface of 28) on which a first light emitted from a first light emitting device (5, claim 2) is incident and which is configured to absorb a portion of the first light; and a heat dissipator (cooling liquid, Fig.2) configured to dissipate heat of the first surface; a photometric sphere (2, 20) having an inner surface to reflect the first light reflected by the first surface; and a light detector (13, claim 2) configured to receive at least a portion of the first light reflected by the inner surface.
Regarding claims 2-6, the limitations therein are shown in Figs.1-2 of Hed.
.

Claim(s) 1-6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halyo et al (US 5,098,195).
Regarding claim 1, Halyo shows in Fig.1 the following elements of applicant’s claim: a light attenuator comprising: a first surface (a surface of 27; a surface of 22) on which a first light emitted from a first light emitting device (23, 32) is incident and which is configured to absorb a portion of the first light; and a heat dissipator (coolant) configured to dissipate heat of the first surface; a photometric sphere (12) having an inner surface to reflect the first light reflected by the first surface; and a light detector (40) configured to receive at least a portion of the first light reflected by the inner surface.
Regarding claims 2-6, the limitations therein are shown in Fig.1 of Halyo et al.
Regarding claim 16, the method steps therein are inherently disclosed by the device of Halyo et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hed (US 5,258,363).
Regarding claims 7-8 and 12-15, these dependent claims merely include well known features of a light attenuator and the specific configuration and the specific elements utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Allowable Subject Matter
Claims 9-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9-11 and 17-19, the prior art fails to disclose or make obvious a measurement device or a method for measuring a light emitting device comprising, in addition to the other recited features of the claim, the features of acquiring a first radiant flux, a second radiant flux and a third radiant flux; and calculating a first value based on the first, second and third radiant fluxes in the manner recited in claim 9 or claim 17,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878